Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new limitations and new mapping provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-12, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Retnamma in further view of Poulin (Patent No. US 8,589,140).
Claim 1, 12 Retnamma teaches “a system comprising: A first computing device external from a computing system comprising  ([Col. 11, Lines 26-44] “The storage device emulation module may be an independent module that communicates with one or more components of a storage operation cell (e.g., a storage manager component). Alternatively, the storage device emulation module may be a module that resides within one or more components of a storage operation cell (e.g., a storage manager component).”) at least one hardware processor [Vijayan Retnamma, column 18 lines 31];  at least one data storage device coupled to the at least one hardware processor, wherein the at least one data storage device stores instructions, which when executed by the at least one hardware processor, cause the at least one hardware processor to execute a discovery agent [Vijayan Retnamma, column 18 lines 31-41 wherein at least one virtual data agent component assigned to obtain application-specific data from an application for execution on one or more of the computers] wherein the discovery agent is configured to: determine that the computing system receives information management services from an installed information management software [Vijayan Retnamma, column 11 lines 32-37], wherein the computing system comprises a managing computing device [Vijayan Retnamma, column 9 lines 4-19]; search a file system of the managing computing device [Vijayan Retnamma, column 6 lines 12-15 wherein index data may provide the system with an efficient mechanism for performing storage operations including locating user files for recovery operations and for managing and tracking stored data [Col. 13, Lines 1-7] At step 405, one or more simulation data files that include characteristic information associated with storage device hardware may be selected from storage emulation module 350 by storage manager 100. Storage manager 100 may select these simulation data files by communicating with interface 355 via, for example, an application program interface (API) associated with interface module 112.], to locate a system content file for the computing system [Vijayan Retnamma, column 6 lines 2-15 wherein index data  may include information regarding the location of the stored data on particular media, information regarding the content of  the data stored such as file names, sizes, …and other types of information], wherein the searching comprises traversing one or more predetermined paths hardcoded into the discovery agent [Vijayan Retnamma, column 7 lines 55-64 wherein master storage manager may use methods to monitor network resources such as mapping network pathways and topologies to, among other things, physically monitor storage operations and suggest alternate routes for storing data; routes for storing data is read on to predetermined paths hardcoded], and wherein the system content file comprising a record of functions of networked components of the computing system associated with the installed information [Vijayan Retnamma, column 6 lines 2-15 wherein index data may include information regarding the location of the stored data, information regarding the content of the data stored such as file names, sizes, … other file-related criteria, encryption-related information , stream-related information and other types of information; index data may thus provide the system with an efficient mechanism for performing storage operations including locating user files for recovery operations and for managing and tracking stored data; the storage manager may generally be a software module or application that coordinates and control storage operations performed by the storage operation cell (column 5 lines 1-10); [Col. 12, Lines 36- 45] “The files corresponding to the storage device characteristics may include information such as an association of selected media agents with the selected files corresponding to the storage device, storage library device type (e.g., tape libraries), storage library device serial number, storage device manufacturer name, storage device model, drive type (e.g., tape drives) characteristics for each storage library device, number or drives, barcode information associated with storage media (e.g., storage tapes), information associated with a robotic arm for manipulating storage media, network address information associated with the storage library device, address or location information associated with slots and drive devices associated with the storage library device, and other information associated with the storage library device and its operation.”]; based on the system content file, determine that the computing system comprises networked components [Vijayan Retnamma, column 6 lines 2-15], including the managing computing device and one or more of: storage devices, server computing devices [Vijayan Retnamma, column 14 lines 14-34], and client computing devices; extract characteristics of the networked components from the system content file [Vijayan Retnamma, Fig. 7 step 415 and column 13 lines 31-38]; and based on the characteristics of the networked components extracted from the system content file, simulate at least part of a first information management software ([Vijayan Retnamma, Fig. 7 step 415 and column 13 lines 31-38 and column 12 lines 36-65 wherein one or more storage media devices are emulated based on the characteristic information extract form the selected one or more simulation files])”.
However,  Retnamma may not explicitly teach the remaining limitations.
([Col. 3 Line 64 – Line 4, 11] “FIG. 1A shows one exemplary embodiment of a system 100 for emulating and profiling a frame-based application 104 playing on a mobile device 114 that includes an application player 116. System 100 is shown with an emulator 101 and a profiler 106. Emulator 101 generates a mobile device model 102, based upon characteristics 115 of mobile device 114. Model 102 emulates mobile device 114 to play frame-based application 104 and may, for example, generate an emulated mobile device display 111 that represents mobile device 114. Emulated mobile device display 111 may be interactive to allow a user to interact (in a manner similar to interacting with mobile device 114) with application 104 while playing within model 102.” [Col. 8, Line 36-44] FIG. 4 shows one exemplary display 400 generated from device model 102 within emulator 101, FIG. 1. In particular, display 400 shows an image (e.g., generated from a bitmap of mobile device 114) of mobile device 114 with a display area 402 and input keys 404. Display 400 allows the user to see and interact with an application running within device model 102. For example, display area 402 may represent display 118 of mobile device 114 and input keys 404 may represent input keys 120 of mobile device 114.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Poulin with the teachings of Retnamma in order to provide explicit evidence that simulation of an application may be performed separately from an installed application. The motivation for applying Poulin teaching with Retnamma teaching is to provide a system that allows for testing of application without continually reloading of the application unto a target system. Retnamma, Poulin are analogous art directed towards simulation of systems. Together Retnamma, Poulin teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Poulin with the teachings of Retnamma by known methods and gained expected results. 
As to claims 3 and 14, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: install the first information management software onto one or more of the networked components to enable operation of the first information management software within the computing system [Vijayan Retnamma, column 11 lines 17-25]. 
As to claim 4, Vijayan Retnamma teaches the system of claim 1, wherein simulating the first information management software is performed by a first computing device comprising the at least one hardware processor on which the discovery agent executes, and wherein the first computing device operates remotely from the computing system via a network external from the computer system [Vijayan Retnamma, column 13 lines 26-30]. 
As to claim 5, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent executes on the first computing device comprising the at least one hardware processor, and wherein the first computing device operates remotely from the computing system via a network external from the computer system [Vijayan Retnamma, Fig. 1 and associated text]. 
As to claim 6, Vijayan Retnamma teaches the system of claim 1, wherein the user interface for the first information management software provides a selection of multiple configurations of one or more of the networked components for simulating the first information management software [Vijayan Retnamma, column 12 lines 36-65, simulation files are multiple configurations]. 
As to claim 7, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: copy the characteristics of the networked components into a database for use by the first information management software [Vijayan Retnamma, column 8 lines 22-40] when installed in the computing system [Vijayan Retnamma, column 11 lines 22-54]. 
As to claim 8, Vijayan Retnamma teaches the system of claim 1, The system of claim 1, wherein the discovery agent is further configured to: modify a copy of the system content file associated with the installed information management software to make the copy of the system content file compatible
with the first information management software [Vijayan Retnamma, column 6 lines 15-31].
As to claim 9, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: search other directories of the file system to locate the system content file for [Vijayan Retnamma, column 14 lines 2-13].
As to claim 10, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: receive a file system path to the system content file via the user interface in response to failing to find the system content file via the traversing of the one or more hardcoded predetermined paths [Vijayan Retnamma, column 8 lines 2-8].
As to claim 11, Vijayan Retnamma teaches the system of claim 1, wherein the first information management software, when installed in the computing system, manages data storage policies, data recovery policies, data retention policies, data archiving policies, and data life-cycle management for data in the computing system [Vijayan Retnamma, column 4 lines 14-33].
As to claim 15, Vijayan Retnamma teaches the method of claim 12, wherein the first computing device is not part of the networked components of the computing system [Vijayan Retnamma, column 11 lines 6-15]. 
As to claim 16, Vijayan Retnamma teaches the method of claim 12, wherein the first computing device is one of the networked components of the computing system [Vijayan Retnamma, column 11 lines 17-25].
As to claim 17, Vijayan Retnamma teaches the method of claim 12, wherein the first computing device is the managing computing device of the computing system, and wherein the discovery agent executes on the managing computing device [Vijayan Retnamma, Fig. 5]. 
As to claim 18, Vijayan Retnamma teaches the method of claim 12 further comprising: by the discovery agent, copying the characteristics of the networked components into a database for use by the first information management software [Vijayan Retnamma, column lines 22-54], when installed in the computing system, to manage and protect data in the computing system [Vijayan Retnamma, column 7 lines 60-64]. 
As to claim 19, Vijayan Retnamma teaches the method of claim 12 further comprising: by the discovery agent, modifying a copy of the system content file associated with the installed information management software into a resulting first system content file that is compatible with the first information management software [Vijayan Retnamma, column 6 lines 15-31]. 
As to claim 20, Vijayan Retnamma teaches the method of claim 12 further comprising:  in response to to failing to  find the systemcontent file for the computing system [Vijayan Retnamma, column 14 lines 2-14], the discovery agent to perform one or more operations: searching other directories of the file system to locate the system content file for the computing system, and receiving a file system path to the system content file via the user interface [Vijayan Retnamma, column 8 lines 2-7].
Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vijayan Retnamma and in view Poulin in view of Brian Fox (US Publication No. 2014/0207753).
As to claims 2 and 13, Vijayan Retnamma teaches the system of claim 1. Vijayan Retnamma does not explicitly disclose provide a list of software licenses; however, in an analogous art of Method and System that Routes Requests for Electronic Files, Fox teaches: provide a list of software licenses for one or more of the networked components of the computing system to operate with the first information management software [Fox, Fig. 5 and par. 0113 wherein general project information includes general data, a list of developers and contributors, and/or the license (or identifiers of licenses) for the project]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since Vijayan Retnamma, Paulin, and Fox are in the same field of endeavor such as storage management to provide method and system for simulating the performing of data storage operation in a network based on software licenses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/             Primary Examiner, Art Unit 2199